UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JOSE R. CHICON-DELEON,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-CV-5643 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
TRANS CONTINENTAL TRUCKING, LLC and                                    :       AND ORDER
YASHPAL AMARSINGH,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As discussed during the telephone conference held earlier this afternoon, Defendant’s
motion in limine to preclude the testimony of Franciso Veras, see ECF No. 33, is DENIED. In
considering whether to preclude a witness from testifying based on a failure to comply with a
discovery deadline, courts consider (1) the party’s explanation for its failure to disclose, (2) the
importance of the evidence, (3) the prejudice suffered by the opposing party, and (4) the
possibility of a continuance. See Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir.2006).
Here, the first factor cuts in favor of Defendants because, although Mr. Veras’s employer may
not have been known to counsel earlier, it was known to Plaintiff himself. But, in view of the
fact that Mr. Veras was already deposed and the fact that he was an eyewitness to the accident at
issue, the other factors weigh strongly in favor of permitting Mr. Veras to testify. Accordingly,
the motion is DENIED. As discussed, Plaintiff shall respond to the other portions of
Defendants’ motion in limine, see ECF No. 33, at 5-9, by Monday, July 12, 2021.

        SO ORDERED.

Dated: June 30, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
